Citation Nr: 9908740	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-10 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel










REMAND

The veteran had active service during the Vietnam era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
in June 1996 that the appellant was not eligible for 
dependents' educational assistance under 38 U.S.C. 
Chapter 35, because the veteran had not been rated 
permanently and totally disabled prior to the appellant's 
26th birthday.  The appellant asserts that he was found to be 
totally disabled prior to her 26th birthday.  Although it 
appears, from the statement of the case, that the claim may 
have been denied because the veteran not found to be 
permanently and totally disabled prior to the appellant's 
26th birthday, if that is the case, the appellant has not 
been explicitly notified that there is a difference between a 
finding of total disability and one of permanent and total 
disability, and that the latter is required for eligibility 
for Chapter 35 benefits.  

Additionally, the Chapter 35 folder does not contain complete 
copies of either of the pertinent rating actions, nor did the 
claims file accompany the Chapter 35 file to the Board for 
appellate review.  Decisions of the Board must be based on a 
review of the entire record.  38 C.F.R. § 19.7(a).  Further, 
upon remand the appellant should be given the opportunity to 
add any recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should review the appellant's 
claim, and if the decision remains 
adverse, she should be provided with an 
explanation of the reason for the denial, 
such as, if applicable, that the veteran 
was not found to be  permanently and 
totally disabled prior to the appellant's 
26th birthday, with citation to an 
applicable regulations.  

2.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim. 
 
3.  The RO should obtain the veteran's 
claims folder and associate it with the 
dependents' educational assistance (DEA) 
file, for the Board's review.  

Thereafter, the case, with the claims folder, should be 
returned to the Board for appellate consideration, if 
otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

